Citation Nr: 0724734	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-07 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence sufficient to reopen the 
previously denied claim for service connection for porphyria 
cutanea tarda has been submitted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION
	
The veteran served on active duty from April 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision, which 
declined to reopen the veteran's claim of entitlement to 
service connection for porphyria cutanea tarda.  The Board 
notes that, since this decision was rendered, the RO has 
found that new and material evidence sufficient to reopen 
this claim has been submitted.  This discussion can be found 
in the January 2004 Statement of the Case.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  

The Board also notes that, in his March 2004 substantive 
appeal, the veteran requested a Board hearing.  In June 2006, 
the veteran was advised that he had been scheduled for a 
personal hearing before the travel section of the Board on 
July 31, 2006, in Des Moines, Iowa.  On such date, the 
veteran's representative reported that the veteran would be 
unable to attend the hearing.  No indication was given that 
the veteran wished to reschedule this hearing.  Therefore, 
the veteran's request for a Board hearing at the local RO is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  A RO decision dated in November 1999 denied the veteran's 
petition to reopen a claim of service connection for 
porphyria cutanea tarda.  The veteran was informed of the 
adverse decision and of his appellate rights in a November 
15, 1999 letter; he did not timely appeal. 

2.  Evidence received since the November 1999 RO decision is 
not cumulative or redundant, and relates to an unestablished 
fact necessary to substantiate the claim.
3.  There is competent medical evidence establishing that the 
veteran's porphyria cutanea tarda is etiologically related to 
a disease or injury in service. 


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying the veteran's 
petition to reopen a claim of service connection for 
porphyria cutanea tarda is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for porphyria cutanea 
tarda has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 

3.  Service connection for porphyria cutanea tarda is 
warranted.  See 38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2 (2006).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.  

The veteran's claim to reopen for service connection for 
porphyria cutanea tarda was denied in a November 1999 RO 
decision.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2006).  The veteran was notified of the adverse rating 
decision via a November 15, 1999, letter and informed of his 
appellate rights.  He did not timely file an appeal.

Therefore, the November 1999 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the November 1999 denial of the veteran's 
petition to reopen a claim of service connection for 
porphyria cutanea tarda was a lack of evidence showing that 
the alleged disability had its onset during service or within 
one year after the veteran left Vietnam.  The new evidence 
the veteran has submitted since this denial includes VA 
Medical Center (VAMC) treatment records from March 2000 to 
December 2004, and a March 2003 VA examination. 

The March 2003 VA examination report contains a diagnosis of 
porphyria cutanea tarda, as well as an opinion regarding its 
etiology.  (A full discussion of this opinion, follows.)  
Given that the newly submitted evidence addresses the issue 
of whether or not the veteran's disability was incurred in or 
caused by service, the Board concludes that the newly 
submitted evidence is new and material.  The claim is 
reopened.  

Now, the Board will proceed to review the decision on the 
merits.  

The veteran contends that he has porphyria cutanea tarda as a 
result of exposure to Agent Orange while serving in Vietnam.  
See Veteran's Claim, October 1997.  It is indisputable that 
the medical evidence of record reflects that the veteran has 
a current diagnosis of porphyria cutanea tarda.  See VA 
examination report, March 2003.

As mentioned above, service connection for porphyria cutanea 
tarda can be granted on a presumptive basis if evidence of 
the disability is shown to a degree of 10 percent within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The veteran's 
DD-214 form reflects that the veteran served in Vietnam from 
September 11, 1968, to August 30, 1969, thereby, meeting the 
criteria regarding the eligibility for this presumption set 
forth in 38 C.F.R. § 3.307(a)(6).  However, the veteran's 
service medical records, including his April 1971 separation 
examination, are negative for any treatment or diagnosis of 
porphyria cutanea tarda.  

Despite the lack of evidence of skin problems during service 
or within one year of his last herbicide exposure, the 
examiner at the March 2003 VA examination found that the 
veteran's porphyria cutanea tarda is most likely secondary to 
his service in Southeast Asia.  After fully examining the 
veteran, reviewing the claims file, and taking into account 
the absence of diagnosis or treatment of this disability 
within one year after leaving Vietnam, the physician 
determined there is a high probability that the veteran's 
disability is due to his active duty service.   

The Board acknowledges that the exact onset date of the 
veteran's porphyria cutanea tarda is unclear from the medical 
evidence of record.  However, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  In cases of reasonable 
doubt, there exists an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.

Therefore, taking into consideration the benefit of the doubt 
doctrine, in light of the fact that the only medical opinion 
on record indicates the veteran's disability is due to his 
active duty service, the Board concludes that the veteran is 
entitled to a grant of service connection for his porphyria 
cutanea tarda disability.
 

ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for porphyria cutanea tarda, the 
veteran's claim is reopened.

Entitlement to service connection for porphyria cutanea tarda 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


